Title: To Thomas Jefferson from C. W. F. Dumas, 5 February 1788
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
La Haie 5e. Fevr. 1788

En acheminant à votre Excellence la Dépeche ci-jointe, qui j’espère pourra encore partir par le Paquebot de ce mois du Havre, j’ai, au milieu de mes maux de corps et d’âme, besoin de demander à Votre Excellence de ses bonnes nouvelles, tant personnelles que publiques. Elle aura pu voir par les Supplémens de la Gazette de Leide depuis le commencement de cette année que je tâche de faire le meilleur usage de tout ce que j’apprends de certain et de positif, pour le crédit des Etats-Unis; et, j’ose dire, avec succès. Ceux qui cherchent à le déprécier, débitent que la plus forte opposition au nouveau Gouvernement fédéral viendra du côté de la Virginie. Je ne puis mieux m’adresser sur cela qu’à Votre Excellence; son autorité me mettra à même de contredire positivement ceux qui affectent de répandre cela. En attendant, l’on m’apprend d’Amst. que le Paquet de Janvier est arrivé de N. York (on ne me dit pas si c’est au Havre ou en Angleterre) avec la nouvelle que 4 Etats ont déjà accédé au nouveau Gouvernement fédéral; que 6 autres délibéroient encore, avec toute apparence d’une accession  pareille; et que par conséquent ce salutaire ouvrage arrivera à la perfection plutôt-même que ses plus zélés partisans n’avoient osé l’espérer. On m’apprend aussi, que le Congrès fait une troisième Vente, de 3 millions d’acres; que cette nouvelle réduction de la Dette domestique de l’Union (qui, si je calcule bien, n’est donc plus que de 7 millions au plus en circulation) en devient plus rare au Marché, que le prix en a conséquemment augmenté, et probablement augmentera de plus en plus, &c. Puissent toutes ces bonnes choses m’être confirmées par Votre Excellence, de qui je suis avec le plus respectueux dévouement le très-humble & très-obéissant serviteur,

C W F Dumas

